DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2010/0308335 in view of Kang et al. US PGPub. 2015/0258750 and Han et al. US PGPub. 2013/0148312. 	Regarding claim 1, Kim teaches a light emitting element (101, fig. 1-6) [0044] comprising:  	a flexible plate-like portion (110, fig. 2) [0044]; and 	a fixation member (420, fig. 2) [0044] fixing the flexible plate-like portion (110), wherein the flexible plate-like portion (110) comprises:  	a substrate (111, fig. 2) [0045]; 	an organic functional layer (OLED 70, fig. 2) [0045] comprising a light emitting layer (720, fig. 6) [0086], the organic functional layer (70) being formed on one (top) surface side of the substrate (111); and 	a layer (encapsulating film 250, fig. 2) [0045] having a thickness greater (see examiner’s Fig. 1) than that of the glass substrate (111), 	wherein the fixation member (420) fixes the flexible plate-like portion (110) such that a surface side (top surface of 111) at which the layer (250) is formed relative to the substrate (111) is a convex surface (curved upwards, fig. 2), 	wherein a center of a thickness direction (see examiner’s fig. 1) of the substrate (111) is closer to a concave surface (bottom surface of 420 is curved inwards, hence concave, fig. 2) than a center (NP is the center of the thickness direction of the flexible plate portion 110, fig. 2, [0066]) of a thickness direction of the flexible plate-like portion (110) is.
    PNG
    media_image1.png
    1007
    1807
    media_image1.png
    Greyscale
                                                 Examiner’s Fig. 1 	Substrate (111) is below the NP line/center of the light emitting element (101)/ flexible plate-like portion (110), therefore the center of the substrate (111) is below and closer to the concave surface of the light emitting element (101)/ flexible plate-like portion (110) than a center of the light emitting element (101)/ flexible plate-like portion (110). 	But Kim fails to teach wherein the substrate (111) is a glass substrate and wherein the layer/encapsulation film (250) is a resin layer. 	However, Kang teaches a substrate (fig. 4) for use in curved displays [0126] wherein the substrate is a glass substrate (90, fig. 4) [0082] (Kang et al., fig. 4, [0082]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the flexible substrate of Kim with the flexible glass substrate of Kang because flexible glass substrates offer several technical advantages over flexible polymer technology. One technical advantage is the ability of the glass to serve as a moisture or gas barrier, a primary degradation mechanism in outdoor electronics. A second advantage is in its potential to reduce overall package size (thickness) and weight through the reduction or elimination of one or more package substrate layers. Another advantage is having excellent surface qualities associated with glass that can be cleaned easily (Kang et al., [0004]). 	But Kim and Kang still do not teach wherein the layer/ encapsulation film (250) is a resin layer. 	However, Han teaches a display panel (fig. 3) comprising a protection film (160, fig. 3) [0048] wherein the protection film/encapsulation film is a resin layer [0048] (Han et al., fig. 3, [0048]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the protection layer of Kim for the protection layer as taught by Han because resins are well-known in the art and such process/material is art recognized suitability for the intended purpose of protecting the device as well as taking advantage of the flexibility of the resin material (Han et al., [0048]) (see MPEP 2144.07). 	Regarding claim 2, Kim in view of Kang and Han teaches the light emitting element according to claim 1, wherein a compressive stress (fig. 2, below NP line is compressive) [0062] is applied, to a region (a region above 0.5 thickness of 111 but below NP line, fig. 2) with a thickness of greater than one-half of the thickness direction of the glass substrate (111) (Kim et al., fig. 2). 	Regarding claim 3, Kim in view of Kang and Han teaches the light emitting element according to claim 1, wherein a compressive stress (fig. 2, below NP line is compressive and the entire substrate 111 is in the compressive region, below NP line) [0062] is applied to the entire glass substrate (111) (Kim et al., fig. 2). 	Regarding claim 4, Kim in view of Kang and Han teaches the light emitting element according to claim 1, wherein the center (NP) of the thickness direction of the flexible plate-like portion (110) is positioned (see examiner’s fig. 1) in the resin layer (250). 	Regarding claim 5, Kim in view of Kang and Han teaches the light emitting element according to claim 1, wherein the glass substrate (111) comprises the one surface (top surface) and another surface (bottom surface) opposite to the one (top) surface, wherein the resin layer (250) is positioned on the one (top) surface side (Kim et al., fig. 2). 	Regarding claim 6, Kim in view of Kang and Han teaches the light emitting element according to claim 1, wherein light of the light emitting layer (720) is emitted to opposite side of the glass substrate (111) and the resin layer (250) (double-sided emission, [0087]) (Kim et al., [0087]). 	Regarding claim 7, Kim in view of Kang and Han teaches the light emitting element according to claim 1, wherein light of the light emitting layer (720) is emitted to outside from one (top) surface of the glass substrate (111) (bottom emission or double-sided emission, [0087]) (Kim et al., [0087]). 	Regarding claim 8, Kim in view of Kang and Han teaches the light emitting element according to claim 1, wherein light of the light emitting layer (720) is emitted to outside from another (bottom) surface of the glass substrate (111) (bottom emission or double-sided emission, [0087]) (Kim et al., [0087]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 10937977.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7 of patent no. 10937977 anticipates the claims 1-6 of the current application and the claim 1 of the current application is broader than claim 1 of patent no. 10937977. See claim to claim comparison in table 1 below.
     Current Application (17/156351)
           Patent No. 10937977
1. A light emitting element comprising: a flexible plate-like portion; and a fixation member fixing the flexible plate-like portion, wherein the flexible plate-like portion comprises: a glass substrate; an organic functional layer comprising a light emitting layer, the organic functional layer being formed on one surface side of the glass substrate; and a resin layer having a thickness greater than that of the glass substrate, wherein the fixation member fixes the flexible plate-like portion such that a surface side at which the resin layer is formed relative to the glass substrate is a convex surface, wherein a center of a thickness direction of the glass substrate is closer to a concave surface than a center of a thickness direction of the flexible plate-like portion is.4. The light emitting element according to claim 1,   wherein the center of the thickness direction of the flexible plate-like portion is positioned in the resin layer.
1. A light emitting element comprising: a flexible plate-like portion; and a fixation member fixing the flexible plate-like portion, wherein the flexible plate-like portion comprises: a glass substrate; an organic functional layer comprising a light emitting layer, the organic functional layer being formed on one surface side of the glass substrate; and a resin layer having, a thickness greater than that of the glass substrate, wherein the fixation member fixes the flexible plate-like portion such that a surface side at which the resin layer is formed relative to the glass substrate is a convex surface, wherein a center of a thickness direction of the glass substrate is closer to a concave surface than a center of a thickness direction of the flexible plate-like portion is, 
and wherein a center of the thickness direction of the light emitting element is positioned in the resin layer.
2. The light emitting element according to claim 1, wherein a compressive stress is applied to a region with a thickness of greater than one-half of the thickness direction of the glass substrate.
2. The light emitting element according to claim 1, wherein a compressive stress is applied to a region with a thickness of greater than one-half of the thickness direction of the glass substrate.
3. The light emitting element according to claim 1, wherein a compressive stress is applied to the entire glass substrate.
3. The light emitting element according to claim 1, wherein a compressive stress is applied to the entire glass substrate.
5. The light emitting element according to claim 1, wherein the glass substrate comprises the one surface and another surface opposite to the one surface. wherein the resin layer is positioned on the one surface side.
4. The light emitting element according to claim 1, wherein the glass substrate comprises the one surface and another surface opposite to the one surface, wherein the resin layer is positioned on the one surface side.
6. The light emitting element according to claim 1, wherein light of the light emitting layer is emitted to opposite side of the glass substrate and the resin layer.
7. The light emitting element according to claim 1, wherein light of the light emitting layer is emitted to opposite side of the resin layer.

                                                                Table 1



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892